DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that a side surface of the cavity template is no longer in contact with the second template glue”.  The recitation of “no longer” in this limitation makes the claim unclear. The claim never recited that any side of the template was in contact with the glue (other than when the glue is actually being patterned) and it is unclear at which step this contact was performed or required. There could be many surfaces of the template that are not in contact with the glue at any given time. This limitation is being interpreted to mean that any side surface of the template is not in contact with the glue at least when the step of patterning the second glue is performed.  Claim 10 is an apparatus claim and also recites the same limitation. It is also unclear how the template surface contacts the glue and how it is “no longer” in contact with the clue as both cannot be true in the apparatus claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima (US 2011/0042352) modified by Kanno (US 2019/0079392).
Regarding claim 1, Okushima meets the claimed, A preparation method of a splicing imprint template, (Okushima [0105] describes a process of connecting or “splicing” imprint patterns) wherein the splicing imprint template comprises: a first splicing area and a second splicing area adjacent to each other, (Okushima Figure 10E shows the resulting pattern with a first area 405 and a second area 407) and the preparation method comprises: forming a first splicing imprint pattern in the first splicing area on a base substrate (Okushima [0099] teaches a first transfer process forms a pattern in first area 405 on substrate 203, see also [0038])  forming a sacrificial layer on a side surface of the first splicing imprint pattern facing away from the base substrate, (Okushima [0099] teaches a protection layer “sacrificial layer” 301 is formed on the first area) the sacrificial layer covering at least part of the first splicing area close to the second splicing area, (Okushima Figure 10B shows the protection or “sacrificial” layer 301 covers the entire pattern in the first resin 401 including the part adjacent to the second area 407) and the sacrificial layer, the first splicing imprint pattern and a second splicing imprint pattern to be formed subsequently being configured such that under a film removing process, the sacrificial layer is removed while the first splicing imprint pattern and the second splicing imprint pattern remain;(Okushima [0120] teaches only the protection layer 301 is removed after patterning subsequent areas) forming a second template glue in the second splicing area on the base substrate; (Okushima [0100] describes forming a resin material layer “second template glue” 402 in the second area 407 which is on a substrate “base substrate” 203) patterning the second template glue in the second splicing area by a cavity template; (Okushima [0100]-[0101] describe using a mold “cavity template” 291 to pattern the resist material “glue” 402) curing and demolding the second template glue; (Okushima [0102] describe curing the resist “glue” 402 and removing the mold) and removing the sacrificial layer by the film removing process (Okushima [0120] teaches the protection layer 301 is removed after patterning subsequent areas) wherein in the step of patterning the second template glue in the second splicing area by the cavity template, a part of the second template glue to smoothly overflow to a side of the sacrificial layer facing away from the base substrate, (Okushima [0101] describes the resin 402 extrudes beyond the mold onto the protection layer 301)  such that a side surface of the cavity template is no longer in contact with the second template glue, and the cavity template is not tilted by the second template glue (Okushima Figure 10B shows that at least one surface, the top surface, of the mold 201 is not in contact with the glue and is not tilted.)
Okushima does not describe wherein the cavity template comprises: a first imprint structure and a second imprint structure connected to each other; the first imprint structure comprises: a flat support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; the second imprint structure extends out of the support layer along a direction parallel to the first surface, a thickness of the second imprint structure is smaller than a thickness of the support layer of the first imprint structure so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface of the support layer. Okushima describes overflow of the resin and shows a mold not tilted or touching the side to a resist but does not describe that the protrusion of the resist onto the protection layer is a result of the distance in the mold and does not meet the claimed, the distance enables a part of the second template glue to smoothly such that a side surface of the cavity template is no longer in contact with the second template glue, and the cavity template is not tilted by the second template glue.
Analogous in the field of imprinting, Kanno meets the claimed, wherein the cavity template comprises: a first imprint structure and a second imprint structure connected to each other; (Kanno [0019]-[0020] and Figure 1B describe a template 2 that has mesa portion 2a which is analogous to the first imprint structure and is located on top of a substrate 20 which has a second imprint structure on the ends, see labeled Figure 1B ) the first imprint structure comprises: a flat support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; (Kanno [0019] and Figure 1B show recessed and protrusion portions 22 and 23 which form a pattern that protrude from a second recess portion 24 which is analogous to the flat support layer) the second imprint structure extends out of the support layer along a direction parallel to the first surface, (Kanno [0020] describes the mesa portion 2a is a raised portion of a substrate 20, see figure 1B) 

    PNG
    media_image1.png
    337
    784
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the filing date to replace the mold used as a cavity template in Okushima with the mold having a second imprint structure as described by Kanno in order to reduce undesirable oozing, see Kanno [0025]. 
Kanno does not explicitly meet the claimed, a thickness of the second imprint structure is smaller than a thickness of the support layer of the first imprint structure so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface of the support layer the distance enables a part of the second template glue to smoothly overflow, such that a side surface of the cavity template is no longer in contact with the second template glue, and the cavity template is not tilted by the second template glue however Kanno [0020] describes that the first mesa 2a and pattern should be raised or stepped up from the substrate 20.  Kanno [0023]-[0025] further describe that this allows the side surfaces K1 and K2 to be created that prevent liquid from oozing out of the sides.  It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the template described in Kanno such that the thickness of the first imprint structure is thicker than the second imprint structure in order to create side surfaces K1 and K2 and prevent oozing, see Kanno [0023]-[0025].
Regarding claim 2, Okushima meets the claimed, The preparation method according to claim 1, wherein the sacrificial layer covers the entire first splicing area (Okushima Figure 10A shows the entire first area 405 is covered by the protection “sacrificial” layer 301.)
Regarding claim 8, Okushima [0070] describes a protection layer and further describes that the protection layer can be planarized using a flat mold in order to make the protection layer have a uniform thickness but does not explicitly meet the claimed, and the step of patterning the second template glue in the second splicing area by the cavity template comprises: aligning the cavity template to the second template glue, wherein an orthographic projection of the first imprint structure on the base substrate covers the second splicing area, and an orthographic projection of the second imprint structure on the base substrate falls into an orthographic projection of the sacrificial layer on the base substrate; and imprinting the second template glue by the cavity template to pattern the second template glue in the second splicing area. However, Okushima [0070] describes lining up a flat mold with the protection layer and [0100]-[0101] describe patterning the second resist with a mold and Kanno Figure 1B shows the claimed cavity template. When the mold of Kanno is used in the method of Okushima, it would result in the flat portion of the mold of Kanno aligning with the protection layer of Okushima and the first imprint structure of the mold of Kanno aligning with the second resist portion of Okushima and meet the claimed method.
The courts have held that substituting one element for another known element to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
Okushima [0070] teaches that a planar mold can be used to flatten the protection layer and [0100]-[0101] describe using a patterned mold to imprint the second resist area. It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the planar or patterned molds from Okushima with the mold described in Kanno having a second imprint structure in order to reduce undesirable oozing, see Kanno [0025]. 
Regarding claim 9,  Kanno further meets the claimed, The preparation method according to claim 8, wherein during the process of patterning the second template glue in the second splicing area by the cavity template, a side of the first imprint structure facing the second imprint structure is located on the same plane as a side surface of the first splicing imprint pattern facing the second splicing area (Kanno [0020] describes the mesa portions is a raised portion of a substrate 20, see figure 1B.)  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Okushima and in further view of Mittendorfer (US 2018/0311889).
Regarding claim 3, Okushima does not meet the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a degradable material; and the step of removing the sacrificial layer through the film removing process comprises: degrading the sacrificial layer through a degradation process.
Analogous in the field of protective layers for imprint patterns, Mittendorfer meets the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a degradable material; (Mittendorfer [0112] and [0115] describe a protective material made of polyvinyl alcohol, PVA, which is soluble or “degradable” in water) and the step of removing the sacrificial layer through the film removing process comprises: degrading the sacrificial layer through a degradation process (Mittendorfer [0112] and [0115] describe dissolving “degrading” the PVA protective layer in water.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the sacrificial layer of Okushima with the degradable material and removal method of Mittendorfer in order to be able to remove the protective layer and allow the patterned substrate to remain, see Mittendorfer [0008].
Regarding claim 4, Okushima meets the claimed, The preparation method according to claim 3, wherein the degradable material comprises: a degradable imprint glue (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material.)
Regarding claim 5, Okushima meets the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a water soluble material; (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material is used as the protective layer, PVA is water soluble) and the step of removing the sacrificial layer through the film removing process comprises: dissolving the sacrificial layer with an aqueous solvent (Mittendorfer [0112] and [0115] describe dissolving the PVA protective layer in water.)
Regarding claim 6, Mittendorfer meets the claimed, The preparation method according to claim 5, wherein the water soluble material comprises: at least one of a polyvinyl alcohol resin and a polycaprolactone resin (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material is used as the protective layer, PVA.)
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima modified by Mittendorfer as applied to claim 3 above, and further in view of Tatsugawa (US 2010/0081010).
Regarding claim 7, modified Okushima does not describe drying after removing the protective layer and does not meet the claimed, The preparation method according to claim 3, wherein after the step of removing the sacrificial layer through the film removing process, the method further comprises: drying the imprint template.
Analogous in the field of template production, Tatsugawa meets the claimed, The preparation method according to claim 3, wherein after the step of removing the sacrificial layer through the film removing process, the method further comprises: drying the imprint template (Tatsugawa [0090] describes removing a layer of material from a substrate via dissolving it and subsequently drying.)
It would have been obvious to a person of ordinary skill in the art to combine the dissolving process of modified Okushima with the drying step as described in Tatsugawa in order to remove remaining solvent, see Tatsugawa [0090] and Okushima [0069].
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified  by Kanno (US 2019/0079392).
Regarding claim 10, Kanno meets the claimed, A cavity template, comprising: a first imprint structure and a second imprint structure connected to each other; (Kanno [0019]-[0020] and Figure 1B describe a template 2 that has mesa portion 2a which is analogous to the first imprint structure and is located on top of a substrate 20 which has a second imprint structure on the ends, see labeled Figure 1B) wherein the first imprint structure comprises: a flat support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; (Kanno [0019] and Figure 1B show recessed and protrusion portions 22 and 23 which form a pattern that protrude from a second recess portion 24 which is analogous to the flat support layer) and, the second imprint structure extends out of the support layer along a direction parallel to the first surface, and is located on a side of a plane of the first surface facing away from the imprint pattern layer (Kanno [0020] describes the mesa portion 2a is a raised portion of a substrate 20, see figure 1B.)
Kanno does not explicitly describe, a thickness of the second imprint structure is smaller than a thickness of the support layer of the first imprint structure so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface of the support layer wherein the distance is configured to enable a part of a second template glue to smoothly overflow to a side of a sacrificial layer facing away from a base substrate, such that a side surface of the cavity template is no longer in contact with the second template glue, and the cavity template is not tilted by the second template glue, during patterning the second template glue in a second splicing area by the cavity template., however Kanno [0020] describes that the first mesa 2a and pattern should be raised or stepped up from the substrate 20.  Kanno [0023]-[0025] further describe that this allows the side surfaces K1 and K2 to be created so that when liquid oozes past K2, the liquid is prevented from oozing out of the side K1. It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the template described in Kanno such that the thickness of the first imprint structure is thicker than the second imprint structure in order to create side surfaces K1 and K2 and prevent oozing out of the mold, see Kanno [0023]-[0025].

    PNG
    media_image1.png
    337
    784
    media_image1.png
    Greyscale

Regarding claim 11, Kanno meets the claimed, The cavity template according to claim 10, wherein an imprint surface of the second imprint structure is a plane (Kanno Figure 1B shows the top of the second imprint structure is a flat plane.)
Regarding claim 12, Kanno meets the claimed, The cavity template according to claim 10, wherein the first and second imprint structures are integrally formed (Kanno [0020] describes the first imprint portion or the mesa is on top of the second imprint structure, see also Figure 1B.)

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kanno does not teach the amended limitations to claim 1 because Kanno describes that coating liquid is less likely to ooze out along the side surface K1 of the mold.  Examiner disagrees. The claim requires a second imprint structure at the side of the mold with a distance between the imprint surface and that the second glue can overflow to a side of the sacrificial layer such that the side of the cavity template is no longer in contact with the second glue. Examiner notes that the second imprint structure and distance exist in Kanno, see Figure 1B. Kanno [0025] describes that when the template is pressed, resin may overflow or ooze beyond K2, but is unlikely to ooze out past K1. Therefore, it seems like the goal of Kanno is also to prevent the resin from contacting the side surface of the mold. If used as the mold in Okushima, the mold of Kanno still permits the resin to overflow and would be capable of flowing out onto a sacrificial layer such as the protective layer described in Okushima, it is just is limited how far it can flow, for example, not past the side K1. Examiner notes that “a side surface of the cavity template is no longer in contact with the second template glue” is broad because “a side surface” could refer to almost any surface of the mold. Additionally, the claim does not recite how the glue overflows or what surfaces of the template it touches as it overflows, just that it overflows onto “a side of the sacrificial layer”. The claim does not require that it must touch any surface or not touch any surface of the template to overflow onto the sacrificial layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744